Name: 91/230/EEC: Commission Decision of 9 April 1991 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  cooperation policy;  Europe
 Date Published: 1991-04-20

 Avis juridique important|31991D023091/230/EEC: Commission Decision of 9 April 1991 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) Official Journal L 100 , 20/04/1991 P. 0041 - 0041COMMISSION DECISION of 9 April 1991 amending Decision 86/77/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) (91/230/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 3154/85 (3), as last amended by Regulation (EEC) No 1599/90 (4), lays down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85; Whereas exports to non-member countries carried out in the context of the food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 3154/85 should be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations and approved in accordance with Community procedure; Whereas a number of humanitarian organizations were approved by Commission Decision 86/77/EEC (5), as last amended by Decision 90/500/EEC (6); whereas other organizations may be regarded as humanitarian organizations on the basis of their approval pursuant to national legislative provisions; whereas 'The Joint Mission Hospital Equipment Board' and 'The Jubilee Campaign' may be regarded as such organizations; Whereas the measures provided for in this Decision are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS DECISION: Article 1 The humanitarian organizations 'The Joint Mission Hospital Equipment Board' and 'The Jubilee Campaign' are added to the Annex to Decision 86/77/EEC, with effect from 14 February 1991. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 9 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 164, 24. 6. 1985, p. 6. (2) OJ No L 201, 31. 7. 1990, p. 9. (3) OJ No L 310, 21. 11. 1985, p. 9. (4) OJ No L 151, 15. 6. 1990, p. 29. (5) OJ No L 76, 21. 3. 1986, p. 54. (6) OJ No L 278, 10. 10. 1990, p. 40.